NOTE: This order is nonprecedentia|.
United States Court of Appea|s for_ the Federa| Circuit
2010-3054
sELiNoA B. oosrA,
Petitioner,
V.
DEPART|VIENT OF JUST|CE,
Respondent.
Petition for review of the Merit Systems Protection Board in case no.
DE0752090075-|-2.
ON MOT|ON
0 R 0 E R
Se|inda B. Costa moves for an extension of time to tile a brief
Upon consideration thereof,
|T |S ORDERED THAT: -
The motion is granted. Costa’s brief is due within 30 days of the date of filing of
this order.
FOR THE COURT
HAR 0 1 2310 jj /sIJanol1orbalv
t Date -~ Jan Horba1y
_ C|erk
oc: Se|inda B. Costa (informa| brief form enc|osed)
band lvi. Hibey, ss . F"~E°
61 u.s.couRr or APPEALs FOR
'rHE FEoERAi. consult
317 mm 01 2010
.lAN HORBALY
, ocean